[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                        ________________________           U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               September 27, 2006
                                No. 06-10962
                                                              THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                  D.C. Docket No. 05-00059-CR-FTM-29-DNF

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

JOEL GOUIN,
a.k.a. J,

                                                            Defendant-Appellant.

                        __________________________

               Appeal from the United States District Court for the
                           Middle District of Florida
                         _________________________

                             (September 27, 2006)

Before DUBINA, CARNES and HULL, Circuit Judges

PER CURIAM:

      Thomas H. Ostrander, court-appointed counsel for Joel Gouin in this direct

criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED and Gouin’s convictions and

sentences are AFFIRMED.




                                         2